Case: 18-60085      Document: 00514745966        Page: 1     Date Filed: 12/03/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 18-60085                     United States Court of Appeals

                                 Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 3, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

RICKEY ROBERTSON, Also Known as Slick Rick,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                No. 3:17-CR-16-1




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Rickey Robertson pleaded guilty of conspiracy to commit sex trafficking.
He appeals his within-guidelines sentence of 188 months, asserting that it is

      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60085     Document: 00514745966      Page: 2   Date Filed: 12/03/2018


                                  No. 18-60085

substantively unreasonable because it fails to account for the need to avoid
unwarranted disparities between his sentence and his co-defendant’s. Robert-
son properly preserved his objection, so we review for abuse of discretion. Gall
v. United States, 552 U.S. 38, 46, 49-51 (2007); see also United States v. Peltier,
505 F.3d 389, 391−92 (5th Cir. 2015).

      Sentences within the properly calculated guidelines are presumed to be
substantively reasonable. United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009). Moreover, the court infers from such a sentence “that the district court
has considered all the factors for a fair sentence set forth in the Guidelines.”
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). The presumption of
reasonableness is rebutted only on a showing that the sentence does not
account for a factor that should receive significant weight, it gives significant
weight to an irrelevant or improper factor, or it represents a clear error in judg-
ment in balancing sentencing factors. Cooks, 589 F.3d at 186.

      The district court considered the facts and circumstances, the arguments
of counsel for a below-guidelines sentence, and the 18 U.S.C. § 3553(a)
factors—including specific consideration of the need to avoid unwarranted sen-
tencing disparities—in finding that a within-guidelines sentence was appropri-
ate. See Mares, 402 F.3d at 519. Robertson’s contentions amount to no more
than a mere disagreement with the court’s weighing of the § 3553(a) factors,
which is insufficient to rebut the presumption of reasonableness. See Cooks,
589 F.3d at 186. Moreover, this court will not reweigh the § 3553(a) factors
because “the sentencing judge is in a superior position to find facts and judge
their import under § 3553(a) with respect to a particular defendant.” United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008); see also United
States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010).

      The judgment is AFFIRMED.


                                        2